 

Exhibit 10.1

 

[logo.jpg]

 

CUSTOM SOFTWARE DEVELOPMENT CONTRACT

 

THIS CUSTOM SOFTWARE DEVELOPMENT CONTRACT (“Contract” or “Agreement”) is made
and entered into this 28th day of June (the “Effective Date”) by and between
Voice Assist, Inc., a Nevada corporation (“Voice Assist”), whose principal
business address is 2 South Pointe Drive, Suite 100, Lake Forest, California,
92630 and Augme Technologies, Inc., a Delaware corporation (“Customer”), whose
principal business address is 350 7th Avenue, 2nd Floor, New York, NY 10001.

 

WITNESSETH:

 

WHEREAS, Voice Assist provides voice-activated, enhanced telecommunication
services to the public;

 

WHEREAS, Customer is a provider of mobile marketing technology to leading
consumer and healthcare brands;

 

WHEREAS, Customer would like Voice Assist to develop a customized software
platform to facilitate the integration of its marketing and advertising
campaigns within Voice Assist’s services; and

 

WHEREAS, Voice Assist is willing to develop a customized software platform for
Customer, subject to the terms and conditions outlined herein;

 

WHEREAS, Voice Assist and Customer will enter into an Advertising Agreement,
dated of even date herewith, for the purchase of Voice Assist advertising
services;

 

NOW THEREFORE, Voice Assist and Customer agree as set forth below:

 

1.1 Development Plan. This Contract is to develop a customized platform for
Customer as more fully described on Exhibit A entitled “Development Plan,”
attached hereto and incorporated herein (the “Project”). Voice Assist shall
furnish and supervise all the work and schedule, coordinate, contract and
administration necessary to complete the development of the Project in an
expeditious manner. The Development Plan shall include:

 

(a)Detailed Specifications for the Project and custom software platform;

(b)A list of all items to be delivered to Customer (“Deliverables”); and

(c)A delivery schedule containing a delivery date for each Deliverable.

 

1.2 Payment Schedule. Customer will pay Voice Assist a one time, flat fee of Two
Hundred Thousand Dollars ($200,000), booked, payable and collectable as of the
Effective Date, as compensation for Voice Assist’s Project software development
services under this Agreement (the “Contract Price”).

 

1

 

 

This fee shall be paid to Voice Assist in three (3) installments as follows:
Seventy Five Thousand Dollars ($75,000) within thirty (30) days of the Effective
Date of this Agreement; ($75,000 within thirty (60) days of the Effective Date
of this Agreement and Fifty Thousand Dollars ($50,000) when the project as
described in Exhibit A of this Agreement is complete. The entire Contract Price
will be invoiced by Voice Assist on or before June 30, 2012.

 

1.3 Recoupment of Contract Price. In the event Voice Assist enters into an
agreement with and collects a nonrecurring engineering fee from an advertising
affiliate or other Voice Assist partner other than Customer, for the development
of a customized software platform the same as or similar to the one contemplated
herein, Voice Assist shall pay Customer 50% of each such payment collected by
Voice Assist until such time as Customer has recouped the Contract Price. Voice
Assist shall be liable under this Section 1.3 only as to payments actually
received by Voice Assist from its partners or affiliates and in no event shall
Voice Assist’s total liability under this Section 1.3 exceed Two Hundred
Thousand Dollars ($200,000).

 

1.4 Voice Assist Warrants. As part of the consideration for entering into this
Agreement and the related Advertising Agreement, entered into in conjunction
herewith, Voice Assist agrees to grant Customer 100,000 warrants of VSST for
fifty cents ($0.50) each under the same terms as those warrants previously
issued.

 

2.1 Acceptance Testing of Software. Immediately upon completion of each
development phase set forth in the Development Plan’s delivery schedule, Voice
Assist shall deliver and install the Software and shall deliver all
documentation and other materials required to be provided in accordance with the
delivery schedule. Customer shall have ten (10) days from the delivery of the
Software to inspect, test and evaluate it to determine whether the Software
satisfies the acceptance criteria in accordance with procedures set forth in the
Development Plan.

 

If the Software does not satisfy the acceptance criteria, Customer shall give
Voice Assist written notice stating why the Software is unacceptable. Voice
Assist shall have ten (10) days from the receipt of such notice to correct the
deficiencies. Customer shall then have seven (7) days to inspect, test and
reevaluate the Software. If the Software still does not satisfy the acceptance
criteria, Customer shall have the option of either: (1) repeating the procedure
set forth above, or (2) terminating this Agreement pursuant to the section of
this Agreement entitled “Termination.”

 

Upon completion of the final development phase set out in the Development Plan,
acceptance testing shall be performed on the Software in its entirety to
determine whether the Software satisfies the acceptance criteria and operates
with internal consistency. Customer shall have seven (7) days to perform such
tests. If the completed Software does not satisfy the acceptance criteria, the
parties shall follow the acceptance procedures described in the preceding
paragraph.

 

If and when the acceptance tests establish the Software delivered upon
completion of any phase of development complies with the acceptance criteria,
Customer shall promptly notify Voice Assist that it accepts the delivered
Software.

 

3.1 Project Timing. Voice Assist shall devote its best efforts to completion of
the Project on time, in accordance with the Development Plan. Delay in the
Project arising from Customer’s failure to comply with the provisions of this
Contract shall result in no revisions to the Contract Price, but shall allow
Voice Assist an equitable adjustment to the delivery schedule in the Development
Plan. Delay in the Project arising from Voice Assist’s failures to deliver shall
result in Customer’s ability to withhold payments, until completion of all
Deliverables as required under the Development Plan and there shall be a fifteen
percent (15%) decreasing adjustment to the Contract Price to take into
consideration additional costs or lost benefits, which Customer may incur for
delays in the implementation of the Project and unanticipated additional
administrative expenses.

 

2

 

 

4.1 Changes to Project. The Customer, without invalidating the Contract, may
order changes to the Project consisting of additions, deletions, or
modifications. All changes to the Project shall be pursuant to a written change
order prepared by Voice Assist and executed by both Customer and Voice Assist
(the “Change Order”), which shall set forth (a) the cost of the change in the
Project; (b) the change, if any, in the Project, (c) the change, if any, in the
Contract Price; and (d) the change, if any, to the Development Plan schedules
(both delivery and payment). If Voice Assist anticipates a change in the scope
of the Work that shall cause the Contract Price to be exceeded, Contractor shall
notify Owner in writing and only written and executed Change Orders shall become
part of the Contract and cause an increase in the Contract Price equal to that
set forth in the Change Order.

 

5.1 Customer’s Responsibilities. Customer shall furnish all Project related
documents to Voice Assist and shall forward all instructions to Voice Assist.
Customer shall select in a timely manner all design and related items required
during the development process. Customer agrees to cooperate and make every
reasonable effort to assist Voice Assist during the course of development.

 

6.1 Ownership of Project. Voice Assist retains all right, title and interest in
anything created or developed by Voice Assist for Customer under this Agreement
(“Work Product”) including all patents, copyrights, trade secrets and other
proprietary rights.

 

6.2 Ownership of Technology. Customer acknowledges that Voice Assist owns or
holds a license to use and sublicense various preexisting development tools,
routines, subroutines and other programs, data and materials (specifically
including the Voice Assist platform and each of its components) that Voice
Assist may include in the Project developed under this Contract (the “Background
Technology”).

 

Voice Assist retains all right, title and interest, including all copyright,
patent rights and trade secret rights in the Background Technology. Subject to
full payment of the Contract Price due under this Contract, Voice Assist grants
Customer a nonexclusive, perpetual worldwide license to use the Background
Technology solely in the Project developed for and delivered to Customer under
this Contract. However, Customer shall make no other commercial use of the
Background Technology without Voice Assist’s prior express written consent.
Customer expressly acknowledges and agrees that it has no right, title or
interest in such Background Technology and further that Customer will obtain no
right, title or interest in the Background Technology.

 

6.3 Infringement Indemnity. Voice Assist will defend and indemnify Customer
against a claim that the Work Product infringes a copyright or patent or other
intellectual property right, provided that: (a) Customer notifies Voice Assist
in writing within thirty (30) days of the claim; and (b) Customer provides Voice
Assist with the assistance, information and authority necessary to perform Voice
Assist’s obligations under this Section. If the Work Product is held or is
believed by Voice Assist to infringe, Voice Assist shall have the option, at its
expense, to (a) modify the Work Product to be non-infringing; or (b) obtain for
Customer a license to continue using the Work Product.

 

3

 

 

7.1 Termination by Customer. Customer may terminate the Contract at any time by
providing thirty (30) days advance written notice to Voice Assist; however,
termination shall not relieve Customer’s obligations specified in this Contract.
Further, Customer expressly acknowledges and agrees that in the event the
Contract is terminated by Customer, Customer will still be liable for the
Contract Price through the date of termination of this Contract.

 

7.2 Termination by Voice Assist. Voice Assist may terminate this Contract
immediately if Customer materially breaches this Contract. Voice Assist may also
terminate this Contract by providing written notice to Customer if Customer
permanently discontinues business or is adjudicated a bankrupt or files a
voluntary petition in bankruptcy or reorganization.

 

8.1 Confidentiality. During the term of this Agreement and for four (4) years
afterward, the parties will use reasonable care to prevent the unauthorized use
or dissemination of the other’s confidential information, including the terms of
this Agreement. Reasonable care means at least the same degree of care each
party uses to protect its own confidential information from unauthorized
disclosure.

 

9.1 Relationship of Parties. Nothing contained in this Agreement will be
construed as creating any agency, partnership, joint venture or other form of
joint enterprise between the parties. Voice Assist is solely an independent
contractor, and neither Voice Assist nor Voice Assist’s staff is, or shall be
deemed, Customer’s employees. In its capacity as an independent contractor,
Voice Assist agrees and represents, and Customer agrees, as follows:

 

(a)Voice Assist will furnish all equipment and materials used to provide the
services required by this Agreement;

(b)The services required by this Agreement shall be performed by Voice Assist’s
staff, and Customer shall not be required to hire, supervise or pay any other
individuals or entities to assist Voice Assist;

(c)Voice Assist is responsible for paying all expenses of its staff;

(d)Voice Assist is responsible for the collection and payment of all taxes
associated with this Contract.

 

10.1 Dispute Resolution – Binding Arbitration. The Parties agree that if any
dispute arises from or relates to this Contract, that is not resolved through
mediation or other informal settlement negotiations, such dispute shall be
determined in a binding arbitration proceeding conducted in Orange County,
California administered by a single neutral arbitrator mutually acceptable to
the Parties or, if the Parties are unable to agree on an arbitrator, by an
arbitrator selected through the American Arbitration Association. The Arbitrator
shall have the authority to grant both legal and equitable relief, and judgment
upon the decision rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The decision of the arbitrator shall be final and binding
upon the Parties and in the event of any need to clarify or interpret the
decision of the arbitrator, the matter shall be resubmitted to the arbitrator
for clarification or interpretation. Neither party shall initiate any litigation
or other dispute resolution procedure (other than mediation or informal
settlement negotiations, which are allowed and encouraged) and any attempt to do
so shall be void and of no effect.

 

11.1 Governing Law. This Contract shall be governed by the laws of the State of
California without regard to conflicts of law principles.

 

4

 

 

12.1 Successors and Assigns. The parties shall not assign their rights hereunder
without the prior express written consent of the other party, provided that
Voice Assist can subcontract any portion of the Project. Subject to the
immediately preceding sentence, Customer and Voice Assist, respectively, bind
themselves, their successors, assigns and legal representatives to the other
party and to successors, assigns and legal representatives of such other party
with respect to all covenants of this Contract. This section shall survive the
termination of this Agreement.

 

12.2 No Third-Party Beneficiaries. Nothing contained herein shall create a
contractual relationship with, or any rights in favor of, any third party.

 

12.3 Attorneys’ Fees. The prevailing party in any arbitration or other dispute
(including mediation or informal settlement discussions) arising out of any
interpretation, enforcement, default or failure in performance by the other
party hereunder shall be entitled to receive all of its costs incurred in
prosecution or defense thereof, along with enforcement of any judgment, order or
other award, including all attorneys’ fees, incurred therefor.

 

12.4 Notices. Any notice hereunder shall be given in writing to the party for
whom it is intended and delivered either in person or by United States Certified
or Registered Mail, postage prepaid, return receipt requested, or by facsimile,
at addresses listed on the signature page hereto.

 

12.5 No Waiver. If either Voice Assist or Customer waives the performance of any
term, covenant or condition of this Contract, such waiver shall not be deemed to
be a waiver of the term, covenant or condition itself, or a waiver of any
subsequent breach of the same or any other term, covenant or condition. Failure
by either to enforce any of the terms, covenants or conditions of this Contract
for any length of time shall not be deemed to waive or decrease the right of
such party to insist thereafter upon strict performance by the other party. Nor
shall any customary practice which may occur between the parties in the course
of administering this Contract be construed to waive or lessen any right of a
party to insist upon the performance by the other of any term, covenant, or
condition herein or to exercise any rights given a party on account of any
default. Waiver by either party of any term, covenant or condition of this
Contract may be made only by written document signed by such party.

 

12.6 Severability. If any provision of this Contract or the application of any
provision of this Contract to any person or circumstance shall be found to be
invalid or unenforceable to any extent, the remainder of this Contract and the
application of any such provision to other persons or circumstances shall not be
effected, and shall be enforced to the greatest extent permitted by law.

 

12.7 Modification. This Contract may not be modified, extended, canceled or
discharged, or any covenant or provision waived, except by an agreement in
writing, signed by the party against whom enforcement of the modification,
extension, discharge or waiver is sought.

 

12.8 Headings. The headings and titles of the paragraphs used herein are used
for convenience only, and shall have no effect upon the construction or
interpretation of this Contract.

 

12.9 Counterparts; Facsimile/Email Transmission. This Contract may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Contract agrees that its own facsimile and/or emailed signature will bind it and
that it accepts the facsimile and/or emailed signature of each other party to
this Contract.

 

5

 

 

12.10 Entire Contract. This Contract constitutes the entire Contract of the
parties with respect to the subject matter and supersedes all prior
negotiations, understandings, and Contracts between them. Both Voice Assist and
Customer acknowledge and agree that neither party has relied on any
representations or promises in connection with this Contract not contained
herein. Notwithstanding the foregoing, Voice Assist and Customer acknowledge
that the parties have also entered into a Platform License Agreement for use by
Customer of Voice Assist’s background technology.

 

IN WITNESS WHEREOF, the Parties have caused this Custom Software Development
Contract to be executed as of the date first set forth above.

VOICE ASSIST:           Dated: June 28, 2012 VOICE ASSIST, INC.       By: /s/
Michael Metcalf   Name:  Michael Metcalf   Its: Chief Executive Officer   Mail:

2 South Pointe Drive, Suite 100

Lake Forest, California, 92630

 

CUSTOMER:           Dated: June 28, 2012 AUGME TECHNOLOGIES, INC.       By: /s/
Paul Arena   Name:  Paul Arena   Its: Chief Executive Officer   Mail:

350 7th Avenue, 2nd Floor

New York, NY 10001

 

6

 

 

EXHIBIT A

to

CUSTOM SOFTWARE DEVELOPMENT CONTRACT

 

Development Plan:

 

1)In-Message Advertising™

Voice Assist will incorporate Hipcricket ad banner serving code in Voice Assist
Mobile Apps and Voice Assist Emails (sent from free accounts) to allow
non-targeted advertisements to be displayed. Requires Ad Banner integration
information from HipCricket.

 

●Estimated completion: July 31st 2012

 

2)In-Audio Advertising™

Voice Assist will work with Augme to optimize the effectiveness of audio
advertising within the Voice Assist audio experience. This may include a
branding attribution upon log-in to the Voice Assist platform, an audio
advertising after x actions (dial, email, text, post) or location based ad
opportunities. Audio ads will be actionable by voice commands; such as love it,
like it, hate it, buy it, share it, connect me or text me.

 

●Voice Assist will develop a test version of the Voice Assist service that
incorporates different types of audio advertising (branding, direct response,
interactive).

 

●Voice Assist will conduct research to determine the potential effectiveness of
the different forms.

 

●Voice Assist will provide hooks for integration into the Hipcricket platform
allowing the platform to serve ads into the Voice Assist service and provide
data on usage and actions taken.

 

●Estimated completion: September 30th 2012



 

3)DriveMode Advertising™

A mobile app will be used to listen to music or Internet radio and will be
location and audio aware. Audio advertisements will be inserted based on
location (drive by), time and user profile. The app will pause music and read
data messages upon receipt (text, Facebook, Twitter, email). Drivers can respond
verbally and then continue to listen to the audio content. Advertisements will
be actionable with voice commands; such as love it, like it, hate it, buy it,
share it, connect me, text me.

 

7

 

 

●Voice Assist will develop a mobile app that works with a 3rd party music or
internet radio service, Voice Assist communication services (Text, Email, Call,
Post), interactive audio ad’s and related mobile banner ads.

●The App will capture location information to allow geo-tagged ad serving.

●The App will capture spoken audio through the device microphone to enable voice
commands for the interactive ads and the Voice Assist services.

●The App and cloud based services will be audio aware ensuring that when one
audio based service is playing it can be interrupted by a higher priority audio
service, such as incoming calls or text messages.

●Voice Assist will provide hooks for integration into the Hipcricket platform
allowing the platform to serve ads into the Voice Assist service and provide
data on usage and actions taken.

●Estimated completion: September 30th 2012

 

8

 

 